Order filed December 6, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00774-CV
                                  ____________

BLUE SKY SATELLITE SALES & THEATER SERVICES, LLC, Appellant

                                        V.

                             K18TH, LLC, Appellee


                   On Appeal from the 146th District Court
                             Bell County, Texas
                      Trial Court Cause No. 313 015-B

                                   ORDER

      This is an appeal from a judgment signed June 13, 2022. Appellant timely
filed a post judgment motion. The notice of appeal was due September 12, 2022.
See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on
September 21, 2022, a date within 15 days of the due date for the notice of appeal.
A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the
notice of appeal in this court. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3;10.5(b). If appellant fails to do so, the appeal is subject to dismissal without
further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                    PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Poissant.